UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 EDAP TMS S.A Files on June 2, 2014 EDAP TMS S.A Parc Activité La Poudrette Lamartine 4/6 Rue du Dauphine 69120 Vaulx-en-Velin - France Commission File Number: 0-29374 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): THIS REPORT ON FORM 6-K SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM F-3 (NO. 333-195435) OF EDAP TMS S.A. AND TO BE PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED. EXHIBIT LIST Exhibit No. Description Exhibit 1.1 Letter Agreement between H.C. Wainwright & Co., LLC and EDAP TMS SA, dated May 22, 2013 Exhibit 5.1 Opinion of Jones Day, French counsel to EDAP TMS SA Exhibit 99.1 Form of Share Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 2, 2014 EDAP TMS S.A. /s/ ERIC SOYER ERIC SOYER CHIEF FINANCIAL OFFICER
